DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2022 was filed after the mailing date of the notice of allowance on April 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Moriya et al. (US 5,876,469), Ralston et al. (US 9,592,487 B2) and Blanchet et al. (US 2017/0021324 A1).
	Regarding claim 1, Moriya et al. discloses a method for producing hydrogen, the method comprising: flowing a first gas along a bayonet flow path, through inner tubes (3) and outer tube (4), of a steam methane reformer (SMR) to produce a first product, and the used of catalytic ceramic foam arounds a plurality of bayonet type double-catalyst tubes (see figures 1-4 and column 1, line 21 through column 8, line 44),
	Ralston et al. discloses a method for producing hydrogen, the method comprising: flowing a first gas along a bayonet flow path, through a bayonet reformer tube (315), of a steam methane reformer (SMR) (300) to produce a first product; and providing the first product produced in the SMR (300) to an input of a water gas shift (WGS) reactor (318) (see Abstract; figure 3 and column 5, lines 13 through column 6, line 5).
	Blanchet et al. discloses a catalytic reactor assembly (100) with an outer tube (110), an inner tube (120) and a catalyst (130) disposed in between outer tube (110) and inner tube (120) (see paragraph 0016 and figure 1); and the catalyst (130) may comprise a catalytic coating disposed on structured support such as metal or ceramic foam (see paragraph 0019).
	The prior art references fail to disclose or suggest a method for producing hydrogen, the method comprising: flowing a first gas along a bayonet flow path of a steam methane reformer (SMR) to produce a first product, comprising flowing the first gas through a foam disposed along the bayonet flow path; providing the first product produced in the SMR to an input of a water gas shift (WGS) reaction channel defined within a reaction tube of a WGS reactor; and flowing a second gas comprising the first product through the WGS reaction channel to produce a second product, in which flowing the second gas comprises: flowing the second gas across a heat transfer material disposed in the WGS reaction channel to reduce the temperature of the flowing second gas; and flowing the second gas across a WGS catalyst disposed in the reaction channel.
	Claims 2-19 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774